                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.1 Page 1 of 30



                                                                    1   Josh D. Gruenberg, Esq. SB #163281
                                                                        Colette N. Mahon, Esq. SB #304745
                                                                    2           GRUENBERG LAW
                                                                               2155 FIRST AVENUE
                                                                    3   SAN DIEGO, CALIFORNIA 92101
                                                                           TELEPHONE: (619) 230-1234
                                                                    4      TELECOPIER: (619) 230-1074
                                                                    5   Attorneys for Plaintiff,
                                                                        ERICA BROOKS
                                                                    6
                                                                    7
                                                                    8                         UNITED STATES DISTRICT COURT
                                                                    9                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                   10
                                                                   11   ERICA BROOKS, an individual,      ) Case No. '20CV0994 DMS JLB
                                                                                                          )
                                                                   12                     Plaintiff,      ) PLAINTIFF’S COMPLAINT FOR:
                                    SAN DIEGO, CALIFORNIA 92101




                                                                                                          )
                                                                   13         v.                          )
                2155 FIRST AVENUE




                                                                                                              1. WRONGFUL CONSTRUCTIVE
GRUENBERG LAW




                                                                                                          )
                                                                   14   CORECIVIC OF TENNESSEE LLC; )             TERMINATION IN VIOLATION
                                                                        and DOES 1 through 25, Inclusive, )       OF PUBLIC POLICY [Cal. Labor
                                                                   15                                     )       Code §§ 6400 et seq., 6401 et
                                                                                                          )
                                                                   16                     Defendants.     )       seq.]];
                                                                                                          )   2. WRONGFUL CONSTRUCTIVE
                                                                   17                                     )       TERMINATION IN VIOLATION
                                                                                                          )
                                                                   18                                     )       OF PUBLIC POLICY [Cal. Code
                                                                                                          )       Regs. Tit. 8, §§ 5141, 3380];
                                                                   19                                     )   3. WRONGFUL CONSTRUCTIVE
                                                                                                          )
                                                                   20                                     )       TERMINATION IN VIOLATION
                                                                                                          )       OF PUBLIC POLICY [29 USC
                                                                   21                                     )       654(a)(1)];
                                                                                                          )
                                                                   22                                     )   4. WRONGFUL CONSTRUCTIVE
                                                                                                          )       TERMINATION IN VIOLATION
                                                                   23                                     )       OF PUBLIC POLICY [29 C.F.R.
                                                                                                          )
                                                                   24                                     )       §§ 1910.132];
                                                                                                          )   5. NEGLIGENT SUPERVISION;
                                                                   25                                     )   6. INTENTIONAL INFLICTION
                                                                                                          )
                                                                   26                                     )       OF EMOTIONAL DISTRESS.
                                                                                                          )
                                                                   27                                     )
                                                                                                          )      [JURY TRIAL DEMANDED]
                                                                   28                                     )

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   1
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.2 Page 2 of 30



                                                                    1
                                                                    2          COMES NOW THE PLAINTIFF, alleging against Defendants as follows:
                                                                    3        GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
                                                                    4   1.     Plaintiff, ERICA BROOKS, (hereinafter “Plaintiff” or “BROOKS”), is a
                                                                    5          natural person who is, and at all relevant times was, a resident of the United
                                                                    6          States and a domiciliary of the State of California, County of San Diego.
                                                                    7   2.     Plaintiff is informed and believes and thereon alleges that Defendant,
                                                                    8          CORECIVIC OF TENNESSEE LLC (hereinafter “CORECIVIC”) is an
                                                                    9          unknown business entity doing business in the State of California, County of
                                                                   10          San Diego with its headquarters and principal place of business in
                                                                   11          Tennessee.
                                                                   12   3.     Pursuant to 28 U.S.C. Section 1391(b)(2), the proper venue for this action is
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13          in the Southern District of California, as a substantial part of the events or
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14          omissions giving rise to the claims against each defendant occurred in San
                                                                   15          Diego, California.
                                                                   16   4.     The matter in controversy exceeds the sum of $75,000.00.
                                                                   17   5.     As a matter in controversy exceeds the sum of $75,000, and the Plaintiff and
                                                                   18          the Defendants are diverse as set forth in 28 U.S.C. Section 1332(a)(1), this
                                                                   19          Honorable Court has diversity jurisdiction with respect to this action.
                                                                   20   6.     Plaintiff is ignorant to the true names and capacities of the Defendants sued
                                                                   21          herein as DOES 1 through 25 and therefore sues these defendants by such
                                                                   22          fictitious names. Plaintiff will amend this Complaint to allege the true
                                                                   23          names and capacities when they are ascertained.
                                                                   24   7.     Plaintiff is informed and believes and thereon alleges that each fictitiously
                                                                   25          named Defendant is responsible in some manner for the occurrences herein
                                                                   26          alleged, and Plaintiff’s injuries and damages as herein alleged are directly,
                                                                   27          proximately and/or legally caused by Defendant.
                                                                   28   8.     Plaintiff is informed and believes and thereon alleges that the

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                     2
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.3 Page 3 of 30



                                                                    1         aforementioned DOES are somehow responsible for the acts alleged herein
                                                                    2         as the agents, employers, representatives or employees of other named
                                                                    3         Defendant, and in doing the acts herein alleged were acting within the scope
                                                                    4         of their agency, employment or representative capacity of said named
                                                                    5         Defendant.
                                                                    6   9.    As a further proximate result of Defendants’ unlawful and intentional
                                                                    7         actions, and each of their agents, against Plaintiff as alleged herein, Plaintiff
                                                                    8         has been harmed in that she suffered emotional pain, mental anguish, loss of
                                                                    9         enjoyment of life, and emotional distress.
                                                                   10   10.   Defendants committed these acts alleged herein maliciously, fraudulently,
                                                                   11         and oppressively, and with the wrongful intention of injuring Plaintiff, and
                                                                   12         acted with an improper and evil motive amount to malice or despicable
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         conduct. Alternatively, Defendants’ wrongful conduct was carried out with
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         a conscious disregard for Plaintiff’s rights.
                                                                   15   11.   Defendants’ conduct warrants the assessment of punitive damages in an
                                                                   16         amount sufficient to punish Defendants and deter others from engaging in
                                                                   17         similar conduct.
                                                                   18   12.   Plaintiff seeks compensatory damages, punitive damages, costs of suit
                                                                   19         herein, and attorney’s fees.
                                                                   20   13.   Furthermore, Plaintiff alleges that the acts complained of herein took place
                                                                   21         within the above captioned judicial district.
                                                                   22                       SPECIFIC FACTUAL ALLEGATIONS
                                                                   23   14.   Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                   24         contained in the preceding paragraphs as though fully set forth herein.
                                                                   25   I.    The Parties
                                                                   26   15.   Defendant, CORECIVIC, formerly known as Corrections Corporation of
                                                                   27         America, hired Plaintiff in or around April 2009, in the capacity of
                                                                   28         Detention Officer at Otay Mesa Detention Center.

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    3
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.4 Page 4 of 30



                                                                    1   16.   Defendant is a private operator of correctional facilities with contracts for
                                                                    2         services with U.S. Immigration and Customs Enforcement (“ICE”) and U.S.
                                                                    3         Marshals Service (“USMS”).
                                                                    4   17.   Otay Mesa Detention Center is a contract detention facility (CDF). It is a
                                                                    5         privately owned immigration detention center, owned and operated by
                                                                    6         Defendant and located in San Diego, California.
                                                                    7   18.   Otay Mesa Detention Center houses approximately between 1200 to 1300
                                                                    8         detainees and inmates.
                                                                    9   II.   Plaintiff’s Career with Defendant
                                                                   10   19.   On or about August 7, 2017, Plaintiff began her employment with Defendant
                                                                   11         at Ocean View, a correctional facility owned and operated by Defendant.
                                                                   12         While at Ocean View, Plaintiff worked in a variety of positions, including
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         Program Administrative Clerk, Temporary Behaviour Conduct Specialist,
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         and County Site Checker.
                                                                   15   20.   On or about August 20, 2018, Plaintiff began in her position as Master
                                                                   16         Scheduler at Otay Mesa Detention Center. As Master Scheduler, Plaintiff’s
                                                                   17         responsibilities included, but were not limited to, managing the schedule of
                                                                   18         all approximately 367 Detention Officers, handling their paid time off,
                                                                   19         training schedules, Family and Medical Leave Act (FMLA) needs, and
                                                                   20         overtime tracking.
                                                                   21   21.   On or about February 3, 2019, Plaintiff accepted the position of Detention
                                                                   22         Officer at Otay Mesa Detention Center, where she remained throughout the
                                                                   23         rest of her employment.
                                                                   24   22.   As a Detention Officer, Plaintiff worked in a number of different units and
                                                                   25         posts, including, housing units (also referred to as pods), dining hall (also
                                                                   26         referred to as the chow hall), medical units, pod recreation post, gymnasium,
                                                                   27         breaking officer, and visitation.
                                                                   28   23.   Throughout Plaintiff’s employment at Otay Detention Center, Defendant had

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    4
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.5 Page 5 of 30



                                                                    1         a continuous shortage of staff, including both Detention Officers and
                                                                    2         Supervisors. This made it extremely difficult for Detention Officers to reach
                                                                    3         a Supervisor when a problem arises. This placed Defendant’s Detention
                                                                    4         Officers in unsafe situations when an issue came up that the Detention
                                                                    5         Officer could not handle on his or her own.
                                                                    6   24.   Throughout Plaintiff’s employment, there was also an extensive amount of
                                                                    7         mandatory overtime. This puts Detention Officers’ safety at risk due to
                                                                    8         significant fatigue. Plaintiff repeatedly notified Defendant about the
                                                                    9         overtime issues and concerns with significant fatigue.
                                                                   10   25.   The high capacity of inmates/detainees that Plaintiff was responsible for in
                                                                   11         the housing units she was assigned to throughout her employment made it
                                                                   12         extremely dangerous for Plaintiff and impossible to keep track of all of the
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         inmates/detainees, at times up to 142. While ensuring the safety and security
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         of all inmates/detainees, Plaintiff had numerous other responsibilities,
                                                                   15         including but not limited to: conducting safety and security checks every
                                                                   16         thirty minutes, conducting there cell searches per shift, check fire
                                                                   17         extinguishers, ensure phones and computers in the satellite law library are in
                                                                   18         good working order, take inventory, send inmates/detainees to the dining
                                                                   19         hall/medical/visitation/library, and much more.
                                                                   20   26.   On many occasions, Plaintiff was assigned to work in the dining hall, which
                                                                   21         is compromised of the east and west dining halls. This held between
                                                                   22         approximately 100 to 300 detainees/inmates at once. Many times, there were
                                                                   23         300 detainees/inmates at once. Defendant assigns only three Detention
                                                                   24         Officers to work in each dining hall. On occasions, Plaintiff and only one
                                                                   25         other Detention Officer was assigned to the dining hall and the only way to
                                                                   26         remove yourself was by pushing a button by the door and wait for Central
                                                                   27         Control to open the door.
                                                                   28   27.   Defendant does not ensure proper training for its employees. Training in the

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    5
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.6 Page 6 of 30



                                                                    1         Academy for approximately six weeks prior to working in the facility
                                                                    2         focuses on self-defense and correctional techniques. Any on-the-job training
                                                                    3         for the housing units is only for a couple of days where the Detention
                                                                    4         Officer shadows the housing unit officer. There is no requirement to
                                                                    5         demonstrate your competence to work on your own.
                                                                    6   28.   Plaintiff received a couple of days of on-the-job training for working in the
                                                                    7         housing units, and approximately forty hours of training for working as a
                                                                    8         segregation officer. However, there is no other on-the-job training for many
                                                                    9         of the other units Plaintiff worked, including, but not limited to, the dining
                                                                   10         hall and working in the corridor to direct traffic of inmate/detainees and
                                                                   11         other persons. There is also only one day of formal training in the Academy
                                                                   12         for doing cell extractions, which could be potentially dangerous.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13   29.   Plaintiff also began training new officers within only a few months of her
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         employment. This was a common practice. Detention Officers with very
                                                                   15         little experience train new officers.
                                                                   16   30.   Detention Officers are not properly trained on how to work with
                                                                   17         inmates/detainees with psychiatric issues. On multiple occasions, Detention
                                                                   18         Officers assist medical personnel with opening doors and helping to transfer
                                                                   19         psychiatric patients, who many times return to the housing units. On at least
                                                                   20         one occasion, a Detention Officer was attacked by a psychiatric patient.
                                                                   21   31.   Defendant does not train Detention Officers on how to handle infectious
                                                                   22         diseases, yet they are on the front lines of interacting with potentially
                                                                   23         infected persons. Plaintiff handled a detainee with active tuberculosis and
                                                                   24         had to ask the medical staff how to do so safely.
                                                                   25   32.   Detention Officers are also not trained on how to handle biohazards such as
                                                                   26         feces and blood spills, yet they are responsible for cleaning feces and blood
                                                                   27         spills. There is a blood spill kit in each pod, but the Detention Officers are
                                                                   28         not trained on how to use it.

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                      6
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.7 Page 7 of 30



                                                                    1   33.   Inmates/Detainees are responsible for cleaning the facility, yet many are
                                                                    2         from third world countries and are not trained on how to properly clean. On
                                                                    3         information and belief, the efficacy of the cleaner is dependent on leaving
                                                                    4         the cleaner on a surface for ten minutes. Sinks and showers are shared
                                                                    5         among dozens of detainees/inmates without disinfection between each use.
                                                                    6         Detainees are not consistently given gloves, even when they are required to
                                                                    7         clean the unit with used rags. Oftentimes the cleaner runs low in the housing
                                                                    8         units and the “porters” (cleaning crew) do not have what they need to
                                                                    9         properly sanitize the housing units.
                                                                   10   34.   During the first month of Plaintiff’s employment, there was a large shortage
                                                                   11         of sanitation supplies. There was very little soap or shampoo. Toilet paper
                                                                   12         was rationed in the housing units. On numerous occasions, Plaintiff broke
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         bars of soap in half to provide to detainees. There were many days were
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         housing units were completely out of soap, shampoo, or toilet paper. There
                                                                   15         was also a large shortage of paper towels and antibacterial hand sanitizer.
                                                                   16   35.   During the week of August 26, 2019, Plaintiff was working in A pod. Many
                                                                   17         of the females in the housing unit were throwing up and coughing
                                                                   18         throughout the night. Plaintiff sent several females to the medical unit, but
                                                                   19         they were returned within approximately ten minutes later and were still
                                                                   20         throwing up. Plaintiff notified the Unit Manager of A Pod, Rita Ayers
                                                                   21         (“Ayers”) of the conditions, logged the conditions in the log book, reported
                                                                   22         it to the medical unit, and provided an incident statement to Defendant,
                                                                   23         specifically Lieutenant Curtis Wilcox (“Wilcox”) and Captain Rodwell
                                                                   24         (“Rodwell”). Throughout the week, Plaintiff repeatedly complained to the
                                                                   25         shift supervisors, and Unit Manager Ayer, but was told, if medical sent them
                                                                   26         back then they are fine.
                                                                   27   36.   On or about August 29, 2019, Plaintiff reported black mold in a shower in A
                                                                   28         pod and that its common area had not been mopped in three days because,

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    7
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.8 Page 8 of 30



                                                                    1         she was told, no one was assigned to this duty. As of approximately March
                                                                    2         10, 2020, Plaintiff still observed the black mold.
                                                                    3   37.   Instead of addressing Plaintiff’s concerns, the very next day Plaintiff was
                                                                    4         told to write five incident reports on unrelated matters that would possibly
                                                                    5         implicate herself in a written reprimand.
                                                                    6   38.   Between approximately September through December 2019, Plaintiff sent
                                                                    7         multiple emails to Ayers, Paulina Blas (“Blas”) (Detention Counselor
                                                                    8         employed by Defendant and Wilson (Case Manager employed by
                                                                    9         Defendant) reporting that A pod did not have personal hygiene, specifically
                                                                   10         feminine products, toilet paper and cleaning products. Plaintiff also logged
                                                                   11         these concerns in the log book.
                                                                   12   39.   Specifically, on or about October 4, 2019, Plaintiff reported that female
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         detainees in A pod were told to wipe themselves with paper towels because
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         there were no feminine products or toilet paper.
                                                                   15   40.   It was the responsibility of the housing unit manager to ensure there were
                                                                   16         enough supplies. The housing unit managers were aware of the shortages,
                                                                   17         yet blamed detainees on abusing and hiding toilet paper.
                                                                   18   41.   The very next day, on or about October 5, 2019, the Unit Manager of A Pod,
                                                                   19         Ayers, retaliated against Plaintiff by accusing her of making errors in
                                                                   20         conducting and documenting her law library check and a phone check and
                                                                   21         directed her to provide incident reports on both. Plaintiff was not posted in A
                                                                   22         pod on the dates Ayers provided these alleged incidents occurred.
                                                                   23   42.   Defendant repeatedly placed inmate/detainee and Detention Officers’ safety
                                                                   24         over profits.
                                                                   25   43.   Defendant retaliated against Plaintiff when she raised concerns about safety
                                                                   26         throughout her employment.
                                                                   27   44.   In another example, Plaintiff complained about a co-worker’s extreme
                                                                   28         aggression towards her, yet Defendant never investigated or disciplined the

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    8
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.9 Page 9 of 30



                                                                    1          co-worker despite repeated complaints by Plaintiff. Specifically, on or about
                                                                    2          November 8, 2018, Plaintiff informed Defendant that Detention Officer
                                                                    3          Marisela Leyba (“Leyba”) aggressively approached her, called her
                                                                    4          “retarded,” put her hand in her face, and screamed at her, regarding changes
                                                                    5          in the overtime system Plaintiff posted.
                                                                    6   45.    In another example, despite multiple incidents of detainees falling off of
                                                                    7          their top bunks, it was not until a detainee suffered a fatal fall that Defendant
                                                                    8          installed barriers bolted on the top bunks. Defendant does not act until it is
                                                                    9          too late.
                                                                   10   46.    In another example, Plaintiff questioned the accuracy of her paycheck in or
                                                                   11          around November 28, 2019. A week later, Defendant selected employees
                                                                   12          from a list that Plaintiff’s name was on to start training to work in Intake, but
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13          did not select Plaintiff. Plaintiff spoke to Joe Roemmich (“Roemmich”),
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14          Defendant’s Chief of Staff at this time, about the process for training.
                                                                   15          Roemmich said, “your stars have to align.” Plaintiff asked, “How do I get
                                                                   16          my stars to align?” Roemmich replied, “You want to know the process
                                                                   17          Erica? It’s called we pay you $33.83 an hour to do what we tell you too.”
                                                                   18   47.    The next day, Roemmich told Plaintiff to “be grateful for what you have
                                                                   19          instead of what you think you deserve.”
                                                                   20   48.    Defendant’s attitude and actions towards its employees confirmed it viewed
                                                                   21          them as disposable.
                                                                   22   III.   COVID-19 Is A Communicable Disease That Can Cause Serious Illness
                                                                   23          or Death
                                                                   24   49.    On March 11, 2020, the World Health Organization declared the global
                                                                   25          outbreak of COVID-19, the disease caused by the novel coronavirus, a
                                                                   26          pandemic.
                                                                   27   50.    It is well established that COVID-19 is easily transmitted, especially in
                                                                   28          group settings, and that the disease can be extremely serious, causing serious

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                     9
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.10 Page 10 of 30



                                                                     1          illness and death.
                                                                     2   51.    There is no effective treatment or cure yet for the disease and everyone is at
                                                                     3          risk of infection.
                                                                     4   52.    The CDD explained that COVID-19 appears to spread easily and sustainably
                                                                     5          within communities and is thought to transfer primarily by person-to-person
                                                                     6          contact through respiratory droplets produced when an infected person
                                                                     7          coughs or sneezes and may transfer through contact with surfaces or objects
                                                                     8          contaminated with these droplets. There is also evidence of asymptomatic
                                                                     9          transmission, in which an individual infected with COVID-19 is capable of
                                                                    10          spreading the virus to others before exhibiting symptoms.
                                                                    11   53.    According to the CDC, older adults and people who are
                                                                    12          immunocompromised, have severe chronic medical conditions like heart,
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13          lung or kidney disease, moderate to severe asthma, severe obesity, diabetes,
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14          or other serious underlying medical conditions are also at higher risk for
                                                                    15          more serious COVID-19 illness. Early data suggested older people are twice
                                                                    16          as likely to have serious COVID-19 illness.
                                                                    17   54.    The CDC has also identified that the data suggests a disproportionate burden
                                                                    18          of illness and death among racial and ethnic minority groups and among
                                                                    19          COVID-19 deaths for which race and ethnicity data were available, New
                                                                    20          York City, identified death rates among Black/African American persons
                                                                    21          and Hispanic/Latino persons that were substantially higher than that of white
                                                                    22          or Asian persons.
                                                                    23   55.    Individuals who survive may experience permanent loss of respiratory
                                                                    24          capacity, heart conditions, kidney damage, and other complications.
                                                                    25   III.   Defendant Is At Higher Risk For Transmission Of COVID-19
                                                                    26   56.    California/OSHA identified facilities that house inmates or detainees as
                                                                    27          being at increased risk for transmission of aerosol transmissible diseases.
                                                                    28          (CCR, title 8, section 5199). COVID-19, a novel pathogen, is such a disease.

                                                                                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                     10
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.11 Page 11 of 30



                                                                     1   57.    At Otay Detention Center, the risk of spread was apparent and has already
                                                                     2          occurred.
                                                                     3   58.    Employees of Otay Detention Center worked in close proximity to one
                                                                     4          another and inmates and detainees who were maintained in very close
                                                                     5          quarters.
                                                                     6   59.    Taking steps to prevent the COVID-19 from entering and spreading
                                                                     7          throughout the facility was of the utmost importance in this type of working
                                                                     8          environment.
                                                                     9   III.   Plaintiff Is At Higher Risk For More Serious Illness From COVID-19
                                                                    10   60.    Plaintiff is an African American female suffering from severe obesity. She
                                                                    11          lives with her husband who is also at high risk.
                                                                    12   IIII. Defendant Failed To Take Proper Precautions To Prevent The Spread
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13          of COVID-19
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14   61.    In or around March 2020, COVID-19 cases across the United States and in
                                                                    15          San Diego County rapidly increased. On March 12, 2020, the CDC reported
                                                                    16          1,215 cases with 36 deaths. By March 30, the CDC reported 140,940 cases
                                                                    17          with 2,405 deaths. Approximately one month later, on April 28, 2020, the
                                                                    18          CDC reported 981,246 cases with 55,258 deaths. On March 13, 2020, San
                                                                    19          Diego County reported 5 cases, and by March 23, there were 213 cases and
                                                                    20          no reported deaths. Approximately one month later, on April 27, 2020, San
                                                                    21          Diego reported 3,141 cases and 113 deaths.
                                                                    22   62.    Even the threat of spread of COVID-19 outside of the detention center was
                                                                    23          so apparent that many government officials issued “shelter in place” orders
                                                                    24          and social distancing mandates, which requires persons to stay at least six
                                                                    25          feet distance apart from each other.
                                                                    26   63.    By March 17, 2020, the City and County of San Francisco, along with a
                                                                    27          group of five other Bay Area counties and the City of Berkeley, issued
                                                                    28          shelter in place limitations across the Bay Area, requiring everyone to stay

                                                                                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                     11
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.12 Page 12 of 30



                                                                     1         safe at home except for certain essential needs.
                                                                     2   64.   Two days later, on March 19, 2020, the State of California issued a state-
                                                                     3         wide “shelter in place” order requiring people to stay at home except for
                                                                     4         essential activities and to maintain social distancing to the maximum extent
                                                                     5         possible.
                                                                     6   65.   During the weeks leading up to Plaintiff’s constructive termination,
                                                                     7         Defendant was aware of the grave nature of COVID-19 and its rapid
                                                                     8         transmission.
                                                                     9   66.   During the weeks leading up to Plaintiff’s constructive termination,
                                                                    10         Defendant was repeatedly advised by numerous sources to take measures to
                                                                    11         prevent the spread of COVID-19 in its facility.
                                                                    12   67.   During the weeks leading up to Plaintiff’s constructive termination,
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         Defendant failed to adequately respond to the COVID-19 pandemic.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14   68.   On March 12, 2020, Defendant posted on its website, “Consistent with CDC
                                                                    15         recommendations, personal protective equipment (PPE) such as face masks
                                                                    16         are allowed to be worn by staff and those in our care within the facility.
                                                                    17         Disposable gloves are readily available for staff conducting searches and
                                                                    18         handling property. Staff working at the front lobby screening site wear
                                                                    19         PPE.” This was false.
                                                                    20   69.   Defendant not provide gloves or masks to its entire staff.
                                                                    21   70.   Instead, Defendant expressly prohibited Plaintiff and its other employees of
                                                                    22         Defendant from wearing masks in the housing units and other areas of the
                                                                    23         facility. Defendant informed its staff of this prohibition in multiple briefings
                                                                    24         sessions. On information and belief, Defendant informed its staff that if they
                                                                    25         provided masks to the Detention Officers, then it would scare the
                                                                    26         inmates/detainees and they would have to provide them to them as well,
                                                                    27         which would cause them to go over budget. Defendant repeatedly put profits
                                                                    28         over people.

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    12
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.13 Page 13 of 30



                                                                     1   71.   Throughout Plaintiff’s employment, Detention Officers were rarely able to
                                                                     2         find gloves. Some boxes of gloves were placed in pods, but many times they
                                                                     3         were not there or too small. Plaintiff had to purchase her own gloves. Even
                                                                     4         Detention Officers who were responsible for patting down detainees when
                                                                     5         necessary were also not provided with gloves or masks.
                                                                     6   72.   The restrooms used by detainees/inmates and staff, were periodically
                                                                     7         cleaned by detainees/inmates, as well as the dining hall tables and kitchen.
                                                                     8         On information and belief, the detainees/inmates did not have proper
                                                                     9         instruction how to use the cleaner so that it was effective. On information
                                                                    10         and belief, the efficacy of the cleaner is dependent on leaving the cleaner on
                                                                    11         a surface for ten minutes.
                                                                    12   73.   Defendant also did not provide any cleaning sanitizer or disinfectant wipes
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         to staff, so staff could keep their things and work areas clean. There were
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14         sanitizer dispensers in only certain areas of the facility, but throughout
                                                                    15         Plaintiff’s career with Defendant, nearly every time she attempted to use a
                                                                    16         sanitizer dispenser, it was empty. The only dispenser that Plaintiff
                                                                    17         encountered that was consistently filled was in the segregation unit.
                                                                    18   74.   Each morning, Plaintiff, along with her coworkers, was required to clock in
                                                                    19         and out through the same device, by placing a finger on the device or
                                                                    20         punching in times multiple times throughout the day. At the end of the day,
                                                                    21         Plaintiff and her coworkers were required to answer a series of questions on
                                                                    22         the device by punching the buttons. The device was never regularly cleaned.
                                                                    23         Even in the midst of the COVID-19 pandemic, Plaintiff did not observe the
                                                                    24         device ever being cleaned.
                                                                    25   75.   On information and belief, the kiosk machine that Plaintiff and her
                                                                    26         coworkers were also required to touch in order to obtain and return keys for
                                                                    27         the different departments they were working in at the start and end of their
                                                                    28         shifts was also never regularly cleaned. Neither were the keys that were used

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    13
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.14 Page 14 of 30



                                                                     1         by different Detention Officers each day.
                                                                     2   76.   Additionally, upon their arrival to work, Plaintiff, along with many of her
                                                                     3         coworkers, were required to obtain their equipment, such as a handheld
                                                                     4         radio, handcuffs, and pepper spray from Central Control. Prior to and during
                                                                     5         the weeks leading up to Plaintiff’s constructive termination, these items were
                                                                     6         not regularly cleaned. During Plaintiff’s employment, she never observed
                                                                     7         the employee(s) in charge of handing out equipment to other officers wear a
                                                                     8         glove or mask while carrying out these duties, even in the midst of the
                                                                     9         COVID-19 pandemic.
                                                                    10   77.   In addition, on information and belief, the grey bins that staff and visitors
                                                                    11         place items in, such as shoes, lunch, jackets, purses, and backpacks, and
                                                                    12         which are placed through a metal detector by either staff or visitors in the
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         main lobby entrance, were not disinfected.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14   78.   On Plaintiff’s information and belief, there were never any deep cleanses of
                                                                    15         the facility, even in the midst of the COVID-19 pandemic.
                                                                    16   79.   Prior to and during the weeks leading up to Plaintiff’s constructive
                                                                    17         termination, Defendant continued to feed inmates/detainees in the dining
                                                                    18         hall, which contained approximately two housing units at once, typically
                                                                    19         approximately 240 persons at once.
                                                                    20   80.   Throughout the month of March, Defendant also continued to hold and
                                                                    21         require employees to attend daily briefing sessions. These briefing sessions
                                                                    22         were held in a break room with approximately thirty to forty people at once.
                                                                    23   81.   During the briefing sessions, on multiple occasions social distancing and
                                                                    24         sanitation concerns were brought up by employees.
                                                                    25   82.   In one briefing session, Plaintiff and other employees asked how social
                                                                    26         distancing was possible in the facility, specifically, the housing units and in
                                                                    27         the dining hall, where multiple pods were placed during meal times. The
                                                                    28         response in effect was “we understand that, but do your job,” or words to

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    14
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.15 Page 15 of 30



                                                                     1         that effect. Detention Officers, including Detention Officer Rincon and
                                                                     2         Officer Cabadas (who works in the kitchen) also brought up the fact that
                                                                     3         when they hand food trays to detainees, they are face to face, within
                                                                     4         approximately one foot of each other. Defendant responded that they could
                                                                     5         absolutely not wear a face mask because it would intimidate detainees
                                                                     6         because the detainees do not have masks.
                                                                     7   83.   Detention Officer Rincon also brought up concerns about the time clock
                                                                     8         fingerprint readers because everyone touched the time clocks and the
                                                                     9         employees were concerned. Detention Officer Rincon also suggested hand
                                                                    10         sanitizer be placed by the time clock. After approximately a week,
                                                                    11         Defendant finally placed hand sanitizer by the clock.
                                                                    12   84.   Throughout the remainder of Plaintiff’s employment, Defendant never
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         informed her what cleaning procedures they would implement to prevent
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14         COVID-19. Plaintiff never saw anyone wipe down or otherwise disinfect the
                                                                    15         keys, time clock or central control unit and equipment.
                                                                    16   85.   On or about March 18 or 19, 2020, Plaintiff eventually learned through a
                                                                    17         detainee, that they were directed to clean every hour in their pod. However,
                                                                    18         detainees use a watered down agent to clean everything, with one part
                                                                    19         cleaner and three parts water. Defendant, specifically Safety Manager
                                                                    20         Boyce, informed Plaintiff that the majority is water to prevent suicide in case
                                                                    21         a detainee drinks it. Between approximately March 11 and 20, 2020, Juilian
                                                                    22         Terrel (a Case Manager employed by Defendant) told Plaintiff, “hope you
                                                                    23         feel good about yourself. You’re cleaning with water. That stuff is like
                                                                    24         water,” or words to that effect.
                                                                    25   86.   In or around March 2020, when Plaintiff logged into her computer, she was
                                                                    26         presented with basic information, such as washing her hands for twenty
                                                                    27         seconds, covering her mouth if she coughed, practicing social distancing and
                                                                    28         staying home if she was sick. Defendant also emailed Plaintiff these

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    15
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.16 Page 16 of 30



                                                                     1         recommendations. Defendant did not provide any protocols or directions
                                                                     2         related to decreasing the risk of transmission in its facility, directions on how
                                                                     3         to practice social distancing in the facility, or implement any steps to
                                                                     4         properly disinfect and clean or provide protective gear in response to the
                                                                     5         COVID-19 pandemic.
                                                                     6   87.   Plaintiff never saw or learned how Defendant was ensuring social distancing
                                                                     7         was even possible. Defendant was filled with so many inmates/detainees that
                                                                     8         social distancing was not possible and nothing was implemented to attempt
                                                                     9         social distancing. Most of the housing units were in excess of 100 persons.
                                                                    10         The bunk beds are no more than four or five feet away from one another.
                                                                    11         Because of the high volume of detainees/inmates, it is not possible for them
                                                                    12         to line up six feet apart in order to receive their meals or wait in line as staff
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         move them between different areas of the facility, which includes the
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14         Detention Officers who are on guard.
                                                                    15   88.   Defendant did not take temperatures of persons before they entered the
                                                                    16         facility or otherwise triage them to determine if they were experiencing any
                                                                    17         COVID-19 related symptoms until approximately sometime after mid to late
                                                                    18         March 2020.
                                                                    19   89.   When Defendant did begin taking temperatures, it did so in the enclosed
                                                                    20         small lobby of the facility. Defendant was readily able to take temperatures
                                                                    21         outside of the facility to ensure persons with a temperature did not actually
                                                                    22         enter into the building, increasing the risk of transmission.
                                                                    23   90.   It was all too little too late.
                                                                    24   91.   In or around the last few days of March 2020, Plaintiff worked in the
                                                                    25         medical unit. She was watching a detainee who tested positive for
                                                                    26         tuberculosis. The detainee was not in a negative pressure room or a sealed
                                                                    27         cell, and a sign was posted to wear a mask only when the “food port was
                                                                    28         opened.” On information and belief, the zero pressure rooms were full.

                                                                                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                      16
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.17 Page 17 of 30



                                                                     1         Assistant Warden (“Assistant Warden”) Roemmich walked by Plaintiff and
                                                                     2         told her she needed to remove her mask. Plaintiff told AW Roemmich that
                                                                     3         she was not comfortable removing the mask. AW Roemmich responded,
                                                                     4         “that’s what the sign says,” and walked away.
                                                                     5   92.   On or about March 28, 2020, around 3:00 a.m., AW Roemmich saw Plaintiff
                                                                     6         in B-pod (a housing unit). In the presence of Unit Manager Natasha Channer
                                                                     7         and Officer Evelyn Linares, AW Roemmich told Plaintiff, “I have bad news
                                                                     8         for you Erica.” Plaintiff told him, “okay? Am I in trouble? Go ahead,” or
                                                                     9         words to that effect. Roemmich told Plaintiff that wearing masks are
                                                                    10         prohibited unless a sign is posted and that if she refused to take off her mask,
                                                                    11         she would be “sent home on your own dime.” Plaintiff asked, “how do we
                                                                    12         protect ourselves?” Roemmich responded, “Look at your ID badge. It’s a
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         number, not a name. Everyone’s disposable.”
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14   93.   On or about March 30, 2020, Plaintiff emailed Laura Fuentes (“Fuentes”),
                                                                    15         Defendant’s Human Resources (“HR”) Manager. Plaintiff notified Fuentes
                                                                    16         about her conversation with Roemmich. Plaintiff notified Fuentes about her
                                                                    17         concerns about prohibiting facemasks and asked for confirmation in writing.
                                                                    18   94.   On March 30, 2020, ICE Health Service Corps (IHSC) sent a letter to
                                                                    19         Defendant’s staff, including Plaintiff, and ICE leadership. It notified them
                                                                    20         that on March 29, 2020, three detainees presented to medical with
                                                                    21         complaints of unspecified lower respiratory illness symptoms. It notified
                                                                    22         them that IHSC leadership and Core Civic staff made the following
                                                                    23         recommendations: To implement cohorting (housing together as a group) the
                                                                    24         unit that housed the three symptomatic detainees and restrict movement for
                                                                    25         14 days. There was no way to ensure social distancing. There was only one
                                                                    26         door in and out of the unit and each room within the units had the capacity to
                                                                    27         hold eight detainees with bunk beds. The recommendations also permitted
                                                                    28         exposed detainees to participate in recreational activities and did not require

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    17
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.18 Page 18 of 30



                                                                     1         detainees to wear a surgical mask while doing so.
                                                                     2   95.   The letter provided few additional recommendations. Each falls short of
                                                                     3         providing Plaintiff and her coworkers with a safe working environment.
                                                                     4   96.   On or about March 31, 2020, Plaintiff learned an employee tested positive
                                                                     5         for COVID-19. Plaintiff spoke with Fuentes to discuss her concerns and
                                                                     6         again asked for a statement in writing that masks were prohibited. Fuentes
                                                                     7         said that Defendant was following CDC guidelines and not to look at things
                                                                     8         in a “legal perspective.” Plaintiff pushed back explaining that it would be
                                                                     9         smart for officers to wear mask because they are the ones to leave facility.
                                                                    10         Fuentes repeated, “right now, the CDC says we don’t have to wear masks, so
                                                                    11         that’s what we’re doing,” or words to that effect. Fuentes denied putting any
                                                                    12         statement that Plaintiff could not wear a mask in writing multiple times.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13   97.   Plaintiff also asked Fuentes if she was exposed to the Detention Officer who
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14         tested positive for COVID-19 who had worked on midshift. Fuentes told
                                                                    15         Plaintiff she would have been notified.
                                                                    16   98.   On information and belief, the employee who confirmed positive with
                                                                    17         COVID-19 had been out of work for 10 days, yet the first mention of this
                                                                    18         situation by Defendant was 10 days later when they confirmed positive with
                                                                    19         COVID-19.
                                                                    20   99.   On April 1, 2020, Plaintiff learned through coworkers that the employee
                                                                    21         who was infected with COVID-19 had worked on mid-shift (graveyard) in
                                                                    22         Central Control and had handed out equipment to all of the employees on
                                                                    23         that shift. This could lead to the infection of each of the employees on that
                                                                    24         shift and in turn, to others they are in contact with. This was in direct
                                                                    25         contradiction to what Defendant had led reporters to believe, which was that
                                                                    26         the detainees/inmates were not exposed to COVID-19 because the infected
                                                                    27         Detention Officer did not have contact with them in their housing units.
                                                                    28   100. Defendant repeatedly failed to protect its employees.

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    18
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.19 Page 19 of 30



                                                                     1   101. Plaintiff repeatedly asked Defendant about the facemasks and never received
                                                                     2         a response.
                                                                     3   102. On or about April 12, 2020, Plaintiff provided her resignation.
                                                                     4   103. By creating an unsafe work environment, Defendant essentially terminated
                                                                     5         Plaintiff’s employment.
                                                                     6   104. Defendant intentionally created or knowingly permitted working conditions
                                                                     7         that were so intolerable or aggravated at the time of the Plaintiff’s
                                                                     8         resignation that a reasonable employer would realize that a reasonable
                                                                     9         person in the employee’s position would be compelled to resign.
                                                                    10   105. Defendant intentionally created or knowingly permitted working conditions
                                                                    11         that were so intolerable or aggravated at the time of the Plaintiff’s
                                                                    12         resignation that a reasonable employer would realize that a reasonable
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         person in the employee’s position would be compelled to resign.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14   106. As of May 29, 2020, there were approximately 234 inmates/detainees and
                                                                    15         approximately 30 of Defendant’s staff who tested positive for COVID-19.
                                                                    16         This is not to account for the number of family members of Defendant’s
                                                                    17         employees who have also tested positive.
                                                                    18   107. Because of the uncontrolled outbreak and transmission of COVID-19 at
                                                                    19         Defendant’s facility, a County of San Diego COVID-19 task force is
                                                                    20         investigating and trying to help address the situation.
                                                                    21                             FIRST CAUSE OF ACTION
                                                                    22                 WRONGFUL CONSTRUCTIVE TERMINATION
                                                                    23                       IN VIOLATION OF PUBLIC POLICY
                                                                    24                    [Cal. Labor Code §§ 6400 et seq., 6401 et seq.]
                                                                    25   108. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                    26         contained in the preceding paragraphs as though fully set forth herein.
                                                                    27   109. At all times relevant, Plaintiff was Defendant’s employee.
                                                                    28   110. California Labor Code §§ 6400 et seq. and 6401 et seq. were in full force

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    19
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.20 Page 20 of 30



                                                                     1         and effect and were binding on Defendant.
                                                                     2   111. California Labor Code § 6407 requires that “[e]very employer and every
                                                                     3         employee shall comply with occupational safety and health standards, with
                                                                     4         Section 25910 of the Health and Safety Code, and with all rules, regulations,
                                                                     5         and orders pursuant to this division which are applicable to his own actions
                                                                     6         and conduct.”
                                                                     7   112. California Labor Code § 6400(a) requires an employer to provide a safe
                                                                     8         work environment for their employees.
                                                                     9   113. California Labor Code § 6401 requires employers to “furnish and use safety
                                                                    10         devices and safeguards, and shall adopt and use practices, means, methods,
                                                                    11         operations, and processes which are reasonably adequate to render such
                                                                    12         employment and place of employment safe and healthful. Every employer
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         shall do every other thing reasonably necessary to protect the life, safety,
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14         and health of the employees.”
                                                                    15   114. California Labor Code § 6306 provides that “safety device” and “safeguard”
                                                                    16         “shall be given a broad interpretation so as to include any practicable
                                                                    17         method of mitigating or preventing a specific danger.”
                                                                    18   115. California Labor Code § 6403 provides that “[n]o employer shall fail or
                                                                    19         neglect to do any of the following: (a) To provide and use safety devices and
                                                                    20         safeguards reasonably adequate to render the employment and place of
                                                                    21         employment safe. (b) To adopt and use methods and processes reasonably
                                                                    22         adequate to render the employment and place of employment safe. (c) To do
                                                                    23         every other thing reasonably necessary to protect the life, safety, and health
                                                                    24         of employees.”
                                                                    25   116. California Labor Code § 6404 provides that “[n]o employer shall occupy or
                                                                    26         maintain any place of employment that is not safe and healthful.”
                                                                    27   117. California Labor Code § 6406 provides that “[n]o person shall”
                                                                    28

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    20
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.21 Page 21 of 30



                                                                     1         a) Remove, displace, damage, destroy or carry off any safety device,
                                                                     2            safeguard, notice, or warning, furnished for use in any employment or
                                                                                  place of employment.
                                                                     3
                                                                               b) Interfere in any way with the use thereof by any other person.
                                                                     4
                                                                               c) Interfere with the use of any method or process adopted for the protection
                                                                     5
                                                                                  of any employee, including himself, in such employment, or place of
                                                                     6            employment.
                                                                     7         d) Fail or neglect to do every other thing reasonably necessary to protect the
                                                                     8            life, safety, and health of employees.

                                                                     9   118. Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                    10   119. Plaintiff complained about her safety concerns to Defendant.
                                                                    11   120. Defendant intentionally created or knowingly permitted these working
                                                                    12         conditions.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13   121. Plaintiff feared for her health and safety.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14   122. Defendant constructively terminated Plaintiff’s employment.
                                                                    15   123. Such actions are unlawful, in violation of public policy of the State of
                                                                    16         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                    17         herein.
                                                                    18   124. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                    19         safe work environment was a substantial motivating reason for Defendant’s
                                                                    20         constructive termination of her employment with Defendant.
                                                                    21   125. Defendants’ constructive termination of Plaintiff’s employment on the basis
                                                                    22         of its failure to provide a safe work environment violated the public policy
                                                                    23         of the State of California embodied in California Labor Code §§ 6400 et seq.
                                                                    24         and 6401 et seq., in violation of California law pursuant to City of Moorpark
                                                                    25         v. Sup. Ct. (1998) 18 Cal.4th 1143.
                                                                    26   126. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                    27         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                    28         employment benefits, employment opportunities, and Plaintiff has suffered

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    21
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.22 Page 22 of 30



                                                                     1         other economic losses in an amount to be determined at time of trial.
                                                                     2         Plaintiff has sought to mitigate these damages.
                                                                     3   127. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                     4         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                     5         loss of reputation, and mental and physical pain and anguish, all to her
                                                                     6         damage in a sum to be established according to proof.
                                                                     7   128. As a result of Defendants’ deliberate, outrageous, despicable conduct,
                                                                     8         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                     9         commensurate with Defendants’ wrongful acts and sufficient to punish and
                                                                    10         deter future similar reprehensible conduct.
                                                                    11                            SECOND CAUSE OF ACTION
                                                                    12                 WRONGFUL CONSTRUCTIVE TERMINATION
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13                       IN VIOLATION OF PUBLIC POLICY
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14                        [Cal. Code Regs. Tit. 8, §§ 5141, 3380]
                                                                    15   129. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                    16         contained in the preceding paragraphs as though fully set forth herein.
                                                                    17   130. At all times relevant, Plaintiff was Defendant’s employee.
                                                                    18   131. The California Code of Regulations Title 8 of the California Occupational
                                                                    19         Safety and Health Regulations (Cal/OSHA) was in full force and effect and
                                                                    20         was binding on Defendant.
                                                                    21   132. Title 8 section 3380 requires employers to conduct a hazard assessment to
                                                                    22         determine if hazards are present or are likely to be present in the workplace
                                                                    23         that necessitate the use of Personal Protective Equipment (PPE). If such
                                                                    24         hazards are present, or likely to be present, the employer is required to select
                                                                    25         and provide affected employees with properly fitting PPE that would
                                                                    26         effectively protect employees.
                                                                    27   133. COVID-19 was a hazard that was present, or likely to be present, in
                                                                    28         Defendant’s workplace that necessitated the use of PPE.

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    22
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.23 Page 23 of 30



                                                                     1   134. Title 8 section 5141 requires employers to protect employees from harmful
                                                                     2         exposures (as defined by section 5140, which includes an exposure to fumes,
                                                                     3         mists, vapors or gases by inhalation that results in or has the probability to
                                                                     4         result in injury, illness, disease, impairment or loss of function). This
                                                                     5         provision requires employers to implement engineering controls where
                                                                     6         feasible and administrative controls where practicable, or provide respiratory
                                                                     7         protection where engineering and administrative controls cannot protect
                                                                     8         employees and during emergencies.
                                                                     9   135. COVID-19 was a harmful exposure at Defendant’s workplace.
                                                                    10   136. Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                    11   137. Plaintiff complained about her safety concerns to Defendant.
                                                                    12   138. Defendant intentionally created or knowingly permitted these working
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         conditions.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14   139. Plaintiff feared for her health and safety.
                                                                    15   140. Defendant constructively terminated Plaintiff’s employment.
                                                                    16   141. Such actions are unlawful, in violation of public policy of the State of
                                                                    17         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                    18         herein.
                                                                    19   142. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                    20         safe work environment was a substantial motivating reason for Defendant’s
                                                                    21         constructive termination of her employment with Defendant.
                                                                    22   143. Defendants’ constructive termination of Plaintiff’s employment on the basis
                                                                    23         of its failure to provide a safe work environment violated the public policy
                                                                    24         of the State of California embodied in the California Code of Regulations
                                                                    25         Title 8 of the California Occupational Safety and Health Regulations
                                                                    26         (Cal/OSHA), in violation of California law pursuant to Green v. Ralee
                                                                    27         Engineering Co. (1998) 19 Cal.4th 66.
                                                                    28   144. As a direct, foreseeable, and proximate result of Defendants’ conduct,

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    23
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.24 Page 24 of 30



                                                                     1         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                     2         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                     3         other economic losses in an amount to be determined at time of trial.
                                                                     4         Plaintiff has sought to mitigate these damages.
                                                                     5   145. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                     6         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                     7         loss of reputation, and mental and physical pain and anguish, all to her
                                                                     8         damage in a sum to be established according to proof.
                                                                     9   146. As a result of Defendants’ deliberate, outrageous, despicable conduct,
                                                                    10         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                    11         commensurate with Defendants’ wrongful acts and sufficient to punish and
                                                                    12         deter future similar reprehensible conduct.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13                             THIRD CAUSE OF ACTION
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14                 WRONGFUL CONSTRUCTIVE TERMINATION
                                                                    15                       IN VIOLATION OF PUBLIC POLICY
                                                                    16                                   [29 USC 654(a)(1)]
                                                                    17   147. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                    18         contained in the preceding paragraphs as though fully set forth herein.
                                                                    19   148. At all times relevant, Plaintiff was Defendant’s employee.
                                                                    20   149. The Federal Occupational Safety and Health Act (OSHA) of 1970 was in
                                                                    21         full force and effect and was binding on Defendant.
                                                                    22   150. The General Duty Clause, Section 5(a)(1) of the Occupational Safety and
                                                                    23         Health Act (OSHA) of 1970, 29 USC 654(a)(1), which requires employers
                                                                    24         to furnish to each worker “employment and a place of employment, which
                                                                    25         are free from recognized hazards that are causing or are likely to cause death
                                                                    26         or serious physical harm.”
                                                                    27   151. Defendant failed to thoroughly explore all options to comply with OSHA
                                                                    28         standards.

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    24
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.25 Page 25 of 30



                                                                     1   152. COVID-19 was a hazard that caused or was likely to cause death or serious
                                                                     2         physical harm in Defendant’s workplace.
                                                                     3   153. Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                     4   154. Plaintiff complained about her safety concerns to Defendant.
                                                                     5   155. Defendant intentionally created or knowingly permitted these working
                                                                     6         conditions.
                                                                     7   156. Plaintiff feared for her health and safety.
                                                                     8   157. Defendant constructively terminated Plaintiff’s employment.
                                                                     9   158. Such actions are unlawful, in violation of public policy of the State of
                                                                    10         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                    11         herein.
                                                                    12   159. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         safe work environment was a substantial motivating reason for Defendant’s
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14         constructive termination of her employment with Defendant.
                                                                    15   160. Defendants’ constructive termination of Plaintiff’s employment on the basis
                                                                    16         of its failure to provide a safe work environment violated the public policy
                                                                    17         of the United States embodied in the General Duty Clause, Section 5(a)(1) of
                                                                    18         the Occupational Safety and Health Act (OSHA) of 1970 in violation of
                                                                    19         California law pursuant to Green v. Ralee Engineering Co. (1998) 19 Cal.4th
                                                                    20         66.3.
                                                                    21   161. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                    22         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                    23         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                    24         other economic losses in an amount to be determined at time of trial.
                                                                    25         Plaintiff has sought to mitigate these damages.
                                                                    26   162. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                    27         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                    28         loss of reputation, and mental and physical pain and anguish, all to her

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    25
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.26 Page 26 of 30



                                                                     1         damage in a sum to be established according to proof.
                                                                     2   163. As a result of Defendants’ deliberate, outrageous, despicable conduct,
                                                                     3         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                     4         commensurate with Defendants’ wrongful acts and sufficient to punish and
                                                                     5         deter future similar reprehensible conduct.
                                                                     6                           FOURTH CAUSE OF ACTION
                                                                     7                 WRONGFUL CONSTRUCTIVE TERMINATION
                                                                     8                       IN VIOLATION OF PUBLIC POLICY
                                                                     9                                 [29 C.F.R. § 1910.132]
                                                                    10   164. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                    11         contained in the preceding paragraphs as though fully set forth herein.
                                                                    12   165. At all times relevant, Plaintiff was Defendant’s employee.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13   166. The Code of Federal Regulations Title 29 of the Occupational Safety and
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14         Health Standards (OSHA) was in full force and effect and was binding on
                                                                    15         Defendant.
                                                                    16   167. Title 29 section 1910.132 requires employers to conduct a hazard assessment
                                                                    17         to determine if hazards are present or are likely to be present in the
                                                                    18         workplace that necessitate the use of Personal Protective Equipment (PPE).
                                                                    19         If such hazards are present, or likely to be present, the employer is required
                                                                    20         to select and have each affected employee use PPE that will protect the
                                                                    21         employee from such hazards, communicate selection decisions and select the
                                                                    22         PPE that properly fits each affected employee.
                                                                    23   168. Title 29 section 1910.132 further requires employers to provide protective
                                                                    24         equipment, “including personal protective equipment for eyes, face, head
                                                                    25         and extremities, protective clothing, respiratory devices, and protective
                                                                    26         shields and barriers”, “wherever it is necessary by reason of hazards of
                                                                    27         processes or environment” “encountered in a manner capable of causing
                                                                    28         injury or impairment in the function of any part of the body through

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    26
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.27 Page 27 of 30



                                                                     1         absorption, inhalation or physical contact.”
                                                                     2   169. COVID-19 was a hazard that was present, or likely to be present, in
                                                                     3         Defendant’s workplace that necessitated the use of PPE.
                                                                     4   170. Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                     5   171. Plaintiff complained about her safety concerns to Defendant.
                                                                     6   172. Defendant intentionally created or knowingly permitted these working
                                                                     7         conditions.
                                                                     8   173. Plaintiff feared for her health and safety.
                                                                     9   174. Defendant constructively terminated Plaintiff’s employment.
                                                                    10   175. Such actions are unlawful, in violation of public policy of the State of
                                                                    11         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                    12         herein.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13   176. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14         safe work environment was a substantial motivating reason for Defendant’s
                                                                    15         constructive termination of her employment with Defendant.
                                                                    16   177. Defendants’ constructive termination of Plaintiff’s employment on the basis
                                                                    17         of its failure to provide a safe work environment violated the public policy
                                                                    18         of the United States embodied in the Code of Federal Regulations Title 29 of
                                                                    19         the Occupational Safety and Health Standards (OSHA), in violation of
                                                                    20         California law pursuant to Green v. Ralee Engineering Co. (1998) 19 Cal.4th
                                                                    21         66.
                                                                    22   178. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                    23         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                    24         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                    25         other economic losses in an amount to be determined at time of trial.
                                                                    26         Plaintiff has sought to mitigate these damages.
                                                                    27   179. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                    28         Plaintiff has suffered and continues to suffer humiliation, emotional distress,

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    27
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.28 Page 28 of 30



                                                                     1         loss of reputation, and mental and physical pain and anguish, all to her
                                                                     2         damage in a sum to be established according to proof.
                                                                     3   180. As a result of Defendants’ deliberate, outrageous, despicable conduct,
                                                                     4         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                     5         commensurate with Defendants’ wrongful acts and sufficient to punish and
                                                                     6         deter future similar reprehensible conduct.
                                                                     7                             FIFTH CAUSE OF ACTION
                                                                     8                             NEGLIGENT SUPERVISION
                                                                     9   181. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                    10         contained in the preceding and subsequent paragraphs as though fully set
                                                                    11         forth herein.
                                                                    12   182. Defendants’ supervisory employees failed to provide a safe work
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         environment in violation of California and federal law.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14   183. Defendants knew or should have known that this conduct was unlawful and
                                                                    15         in violation of California law.
                                                                    16   184. Defendant constructively terminated Plaintiff’s employment.
                                                                    17   185. Such actions are unlawful, in violation of public policy of the State of
                                                                    18         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                    19         herein.
                                                                    20   186. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                    21         safe work environment was a substantial motivating reason for Defendant’s
                                                                    22         constructive termination of her employment with Defendant.
                                                                    23   187. Defendants failed to take steps necessary to prevent the unlawful conduct
                                                                    24         described herein.
                                                                    25   188. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                    26         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                    27         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                    28         other economic losses in an amount to be determined at time of trial.

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    28
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.29 Page 29 of 30



                                                                     1         Plaintiff has sought to mitigate these damages.
                                                                     2   189. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                     3         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                     4         loss of reputation, and mental and physical pain and anguish, all to her
                                                                     5         damage in a sum to be established according to proof.
                                                                     6                             SIXTH CAUSE OF ACTION
                                                                     7           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                                                     8   190. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                     9         contained in the preceding paragraphs as though fully set forth herein.
                                                                    10   191. Defendants’ intentional conduct, as set forth herein, was extreme and
                                                                    11         outrageous.
                                                                    12   192. Defendants intended to cause Plaintiff to suffer extreme emotional distress.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13         Plaintiff suffered extreme emotional distress.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14   193. As a further direct, foreseeable, and proximate result of Defendants’
                                                                    15         conduct, Plaintiff has sustained and continues to suffer humiliation,
                                                                    16         emotional distress, loss of reputation, and mental and physical pain and
                                                                    17         anguish, all to Plaintiff’s damage in an amount according to proof at trial.
                                                                    18   ///
                                                                    19   ///
                                                                    20   ///
                                                                    21   ///
                                                                    22   ///
                                                                    23   ///
                                                                    24   ///
                                                                    25   ///
                                                                    26   ///
                                                                    27   ///
                                                                    28   ///

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    29
                                                                  Case 3:20-cv-00994-DMS-JLB Document 1 Filed 05/29/20 PageID.30 Page 30 of 30



                                                                     1   WHEREFORE, Plaintiff prays for the following relief:
                                                                     2        1.    For compensatory damages, including back pay, front pay, and other
                                                                     3              monetary relief, in an amount according to proof;
                                                                     4        2.    For special damages in an amount according to proof;
                                                                     5        3.    For mental and emotional distress damages;
                                                                     6        4.    For punitive damages in an amount necessary to make an example of
                                                                     7              and to punish defendants, and to deter future similar misconduct;
                                                                     8        5.    For costs of suit, including attorneys’ fees as permitted by law,
                                                                     9              including those permitted by California Code of Civil Procedure
                                                                    10              section 1021.5;
                                                                    11        6.    For an award of interest, including prejudgment interest, at the legal
                                                                    12              rate as permitted by law;
                                    SAN DIEGO, CALIFORNIA 92101




                                                                    13        7.    For injunctive relief;
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                    14        8.    For such other and further relief as the Court deems proper and just
                                                                    15              under all the circumstances.
                                                                    16
                                                                    17   PLAINTIFF ERICA BROOKS demands a jury trial on all issues in this case.
                                                                    18
                                                                    19   DATED: May 29, 2020                    GRUENBERG LAW
                                                                    20
                                                                    21
                                                                                                                  /s Colette Mahon________

                                                                    22                                          JOSH D. GRUENBERG, ESQ.
                                                                    23                                          COLETTE N. MAHON, ESQ.
                                                                                                                Attorneys for Plaintiff,
                                                                    24                                          ERICA BROOKS
                                                                    25
                                                                    26
                                                                    27
                                                                    28

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   30
